DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Element 41a in the figure 4 could not allocated in the specification and step S18 in the figure 8A could allocated in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20110154740, in view of Van Gastel US 20130006470 and further in view of Pronger et al. US 20180319642.
Regarding claim 1, Matsumoto et al. teach An opening and closing system comprising: a lock device provided on a vehicle door, the lock device being configured to lock the vehicle door in a closed state and to perform an unlocking operation (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0042]-[0045]; figures 1-15; An embodiment of a door opening and closing apparatus for a vehicle will be described below in reference to the attached drawings. In this embodiment, the door opening and closing apparatus is assumed to be adapted to an electronic key system (a so-called smart entry system: registered trademark), which is configured so as to switch a state of a vehicle door from a locked state to an unlocked state upon a verification of a user (an authorized user) through a wireless communication between the door opening and closing apparatus and a portable device (an electronic key) carried by the user (par. 26).); a striker device provided on a vehicle body, the striker device (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0042]-[0045]; figures 1-15; Furthermore, the front locking member 6 and the rear locking member 7 are configured so as to engage with the vehicle body 1 in order to retain the slide door 2 in a closed state (including a fully -closed state and a partially closed state). More specifically, as illustrated in FIG. 5, each of the front locking member 6 and the rear locking member 7 includes a latch 11 and a pawl 12. The latch 11 of each of the front locking member 6 and the rear locking member 7 is configured so as to be engageable with a striker 13, which is fixed on the vehicle body 1, in order to retain the slide door 2 to be in the closed state relative to the vehicle body 1. More specifically, the slide door 2 is closed in a manner where the latch 11 is rotated so as to engage with the striker 13, and simultaneously, the pawl 12 prevents the latch 11 from being rotated (i.e. the pawl 12 locks the latch 11 so as not to be rotated), thereby retaining the slide door 2 to be in the closed state relative to the vehicle body 1 (par. 30).); and a pop-up operation comprising moving the vehicle door in an opening direction from the closed position to a pop-up position(Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0042]-[0045]; [0058]-[0059]; [0063]-[0066]; figures 1-15; When the pawl 12 is moved in response to a force transmitted thereto from the remote controller 5 in order to release the detent of the latch 11, the latch 11 is rotated by a biasing force of a return spring to an initial position, which releases the engagement between the latch 11 and the striker 13. As a result, the slide door 2 is turned to be a state where the slide door 2 is openable relative to the vehicle body 1 (par. 30). Then, when the latch 11 is released from the pawl 12, so that the larch 11 is allowed to be rotated (step S11), thereby popping up the slide door 2 (par. 59).); and a control device configured to: control the unlocking operation of the lock device, the closing operation and the pop-up operation of the striker device (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0042]-[0045]; [0053]-[0055]; [0058]-[0059]; [0063]-[0066]; figures 1-15; The release actuator 16 is linked to the remote controller 5, so that the release actuator 16 transmits a force generated thereat to each of the front locking member 6, the rear locking member 7, and the fully -opened-state retaining member 8 via the remote controller 5 in order to turn the slide door 2 to be in an openable state and a closable state in a similar manner as described above (par. 31).  The door ECU 70 is configured so as to control an actuation of the DC motor 71 in order to control the slide door 2 to be opened and closed (par. 53).).
Matsumoto et al. do not explicitly teach a first human detection sensor configured to detect a vehicle user who enters a first area defined on a periphery of the vehicle body; at least one lamp visible by the vehicle user who enters the first area, and switching on and off of the lamp; in a case the vehicle user is detected by the first human detection sensor, switch on the lamp; and in response to the lamp being switched on, start the controlling of the unlocking operation of the lock device and the closing operation and the pop-up operation of the striker device.
Van Gastel teaches a first human detection sensor configured to detect a vehicle user who enters a first area defined on a periphery of the vehicle body; at least one (Van Gastel US 20130006470; paragraph [0028]-[0031]; figures 1-9; The person 80 has approached the vehicle 100 in the region of the rear bumper 102 and/or the side door. As a result, the first capacitive sensor 11 can detect the proximity of the person 80 by means of the penetration of the leg 80.1 into the first detection area 11b…….The corresponding detection area 11b, 12b can be illuminated by means of an illumination and/or display means, the same not illustrated…….Upon the actuation, the electromechanical lock 103 is displaced in such a manner that it releases the moving part 101, whereby it can be changed over from a locked position into an open position. The opening and/or closing process can itself be performed mechanically by the adjusting mechanism 104 indicated in FIG. 1, the same likewise being activated by the actuation of the virtual switch and/or being detected by the sensor system 10 (par. 31).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al. and Van Gastel by comprising the teaching of Van Gastel into the system of Matsumoto et al..  The motivation to combine these arts is to provide a capacitive sensor from Van Gastel reference into Matsumoto et al. 
The combination of Matsumoto et al. and Van Gastel do not explicitly teach and switching on and off of the lamp; in a case the vehicle user is detected by the first human detection sensor.
Pronger et al. teach and switching on and off of the lamp; in a case the vehicle user is detected by the first human detection sensor (Pronger et al. US 20180319642 paragraph [0051]-[0052]; figures 1-2; If an object or a person(s) is detected in the first zone 18 or movement of an object or person(s) are detected in the second zone 20, the lowering of the bin stops. If the sensors 16 detect an object or a person, there is also an audible alarm alerting the driver and others to the possibility of a problem. There maybe also flashing lights (flashing lights is also known as switching light on and off) and other warning signals initiated when a person or object is detected by the sensors 16 (par. 51).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al. and Van Gastel with Pronger et al. by comprising the teaching of Pronger et al. into the system of Matsumoto et al. and Van Gastel.  The motivation to combine these arts is to provide a flashing light from Pronger et al. reference into Matsumoto et al. and Van Gastel reference to indicate the object is in the detection zone.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20110154740, in view of Van Gastel US 20130006470, in view of Pronger et al. US 20180319642 and further in view of Sobecki et al. US 20170106836
Regarding claim 2, the combination of Matsumoto et al., Van Gastel and Pronger et al. teach the opening and closing system according to claim 1, further comprising: a second human detection sensor configured to detect the vehicle user who enters a second area defined on a periphery of the vehicle door  (Van Gastel US 20130006470; paragraph [0028]-[0031]; figures 1-9; The sensor system 10 has a first sensor 11 for the detection of an object 80 in a first detection area 11b, and a second sensor 12 for the detection of an object 80 in a second detection area 12b (par. 28).).
The combination of Matsumoto et al., Van Gastel and Pronger et al. do not explicitly teach wherein in a case the vehicle user is detected by the second human detection sensor within a predetermined period of time since the vehicle user is detected by the first human detection sensor, the control device is configured to control the striker device to perform the pop-up operation.
Sobecki et al. teach wherein in a case the vehicle user is detected by the second human detection sensor within a predetermined period of time since the vehicle user is detected by the first human detection sensor, the control device is configured to control the striker device to perform the pop-up operation (Sobecki et al. US 20170106836 abstract; paragraph [0038]; [0044]; [0046]-[0050]; [0052]; [0057]; [0066]-[0071]; figures 1-10; 13-14; 21-26 and 29-30; The system may signal the user when the foot is detected, and may only activate the associated function after the foot is determined to be present for a threshold period of time. For example, and with reference to FIG. 30, a sensing system may be enabled and may illuminate the icons (such as via backlighting or projecting the icons), whereby the sensing system operates to sense the areas beneath the icons to determine when a foot is present at the sensing area. If the foot is determined to be present, the system may provide a confirmation signal, such as honking the vehicle's horn or flashing lights or the like, and may start a confirmation timer to determine if the foot remains present at the sensing area for a threshold period of time (such as at least about two seconds or thereabouts). If the foot is not present for the threshold time period, the confirm mode is canceled and the system continues to check for the presence of a user's foot at the sensing areas. If the foot is present for the threshold period of time, then the system may generate an action confirmed signal (such as honking the vehicle's horn or flashing lights or the like), and may then perform the selected action or function (such as locking or unlocking a vehicle door or opening or closing a slider door or lift gate or the like). After the selected or appropriate action or function is completed, the system may enter a standby mode (par. 71).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al., Van Gastel and Pronger et al. with Sobecki et al. by comprising the teaching of Sobecki et al. into the system of Matsumoto et al., Van Gastel and Pronger et al.. The motivation to combine these arts is to provide the function activation after detect a person for a threshold of time Sobecki et al. reference into Matsumoto et al., Van Gastel and Pronger et al. reference to open the door or trunk.
Regarding claim 3, the combination of Matsumoto et al., Van Gastel,  Pronger et al. and Sobecki et al. disclose the opening and closing system according to claim 2, (Sobecki et al. US 20170106836 abstract; paragraph [0038]; [0044]; [0046]-[0050]; [0052]; [0057]; [0066]-[0071]; figures 1-10; 13-14; 21-26 and 29-30; The sensors and control may comprise any suitable sensing means, and may determine the presence or movement of the user at or near the icons, such as via a capacitive sensor or proximity sensor and/or motion control system and/or gesture control system (par. 38). Thus, during operation, the projection devices 118a, 118b, when activated, project the respective icons downward at the ground at the side of the vehicle and the sensors operate to determine when a person's foot is present at or near one of the projected icons, whereby, responsive to such a determination, an appropriate signal is generated to control the accessory or feature (such as opening/closing the side slider door or rear lift gate of the vehicle) associated with the icon at which the foot was detected. (par. 57).).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20110154740, in view of Van Gastel US 20130006470, in view of Pronger et al. US 20180319642, in view of Sobecki et al. US 20170106836 and further in view of Wantanabe US 20170298659.
Regarding claim 4, the combination of Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. 
The combination of Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. do not explicitly teach the opening and closing system according to claim 3, wherein in a case the vehicle user is not detected by the proximity sensor within a predetermined period of time since the striker device performed the pop-up operation, the control device is configured to control the striker device to perform the closing operation.
Wantanabe teaches the opening and closing system according to claim 3, wherein in a case the vehicle user is not detected by the proximity sensor within a predetermined period of time since the striker device performed the pop-up operation, the control device is configured to control the striker device to perform the closing operation (Wantanabe US 20170298659 paragraph [0002]; [0051]; [0066]; [0091]; [0093]-[0094]; figures 1-11; The portable device receives the ID request signal transmitted from the door lock control device and transmits a response signal to the door lock control device. The door lock control device recognizes the presence of the portable device by receiving the response signal transmitted from the portable device. In a case where the response signal is not returned from the portable device after at least a certain amount of time, despite the ID request signal being transmitted periodically, the door lock control device provides a lock instruction signal to an electronic door lock device and the vehicle doors automatically lock(par. 2).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. with Wantanabe by comprising the teaching of Wantanabe  Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al.. The motivation to combine these arts is to provide the locking instruction signal to an electronic door lock device when not recognize the presence of the portable device after at least a certain amount of time from Wantanabe reference into Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. reference to enhance the security.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20110154740, in view of Van Gastel US 20130006470, in view of Pronger et al. US 20180319642, in view of Sobecki et al. US 20170106836 and further in view of Salter et al. US 20160001700.
Regarding claim 5, the combination of Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. teach all the limitation in the claim 2.
The combination of Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. do not explicitly teach the opening and closing system according to claim 2, wherein the lamp comprises a foot lamp configured to illuminate an area corresponding to the second area on a ground on the periphery of the vehicle door.
Salter et al. teach the opening and closing system according to claim 2, wherein the lamp comprises a foot lamp configured to illuminate an area corresponding to the second area on a ground on the periphery of the vehicle door (Salter et al. US 20160001700 paragraph [0027]-[0031]; figures 1-7; In various embodiments, the operation of the illumination system 58 between the ground illumination mode and the picnic lighting mode may be controlled based on presence or movement of an object sensed by the one or more proximity sensors 56. For example, if movement (e.g., from an occupant or person) is detected within about 3 meters behind the vehicle 10 (e.g., about the first area 68) for a predetermined period of time (e.g., less than about 30 seconds, less than about 20 seconds, less than about 15 seconds, less than about 10 seconds, or less than about 5 seconds) the ground illumination mode of the illumination system 58 may be activated to illuminate the first area 68. However, if movement is detected between about 3 meters and about 7 meters behind the vehicle 10 (e.g., about the second area 70) for a predetermined period of time, the picnic light 66 may be activated to illuminate the second area 70. It will be understood that both the picnic light 66 and the ground illumination light 64 may be emitted at the same time to illuminate both the first and second areas 68, 70 at the same time (par. 29).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. with Salter et al. by comprising the teaching of Salter et al. into the system of Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al.. The motivation to combine these arts is to provide illumination over the detection area from Salter et al. reference into Matsumoto et al., Van Gastel, Pronger et al. and Sobecki et al. reference to provide light to the user.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 20110154740, in view of Van Gastel US 20130006470, in view of Pronger et al. US 20180319642 and further in view of Bishop et al. US 20050156447.
Regarding claim 7, the combination of Matsumoto et al., Van Gastel and Pronger et al. teach the opening and closing system according to claim 1, wherein the striker device comprises: a striker configured to be brought into engagement with the (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0042]-[0045]; [0058]-[0059]; [0063]-[0066];  figures 1-15; Furthermore, the front locking member 6 and the rear locking member 7 are configured so as to engage with the vehicle body 1 in order to retain the slide door 2 in a closed state (including a fully -closed state and a partially closed state). More specifically, as illustrated in FIG. 5, each of the front locking member 6 and the rear locking member 7 includes a latch 11 and a pawl 12. The latch 11 of each of the front locking member 6 and the rear locking member 7 is configured so as to be engageable with a striker 13, which is fixed on the vehicle body 1, in order to retain the slide door 2 to be in the closed state relative to the vehicle body 1. More specifically, the slide door 2 is closed in a manner where the latch 11 is rotated so as to engage with the striker 13, and simultaneously, the pawl 12 prevents the latch 11 from being rotated (i.e. the pawl 12 locks the latch 11 so as not to be rotated), thereby retaining the slide door 2 to be in the closed state relative to the vehicle body 1….. When the pawl 12 is moved in response to a force transmitted thereto from the remote controller 5 in order to release the detent of the latch 11, the latch 11 is rotated by a biasing force of a return spring to an initial position, which releases the engagement between the latch 11 and the striker 13. As a result, the slide door 2 is turned to be a state where the slide door 2 is openable relative to the vehicle body 1. (par. 30). Then, when the latch 11 is released from the pawl 12, so that the larch 11 is allowed to be rotated (step S11), thereby popping up the slide door 2 (par. 59).); a biasing member configured to bias the striker from the first position toward the second position (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0038]; [0042]-[0045]; [0047]; [0058]-[0059]; [0063]-[0066]; [0076]; [0086]-[0087];  figures 1-15; When the pawl 12 is moved in response to a force transmitted thereto from the remote controller 5 in order to release the detent of the latch 11, the latch 11 is rotated by a biasing force of a return spring to an initial position, which releases the engagement between the latch 11 and the striker 13. As a result, the slide door 2 is turned to be a state where the slide door 2 is openable relative to the vehicle body 1. (par. 30). Generally, according to a known locking lever, which is configured with separate first and second locking levers, a torque spring, which is wound around a rotary shaft of each of the first and second locking levers, is adapted as a biasing means (a biasing device) for biasing the first and second locking levers so as to form a predetermined angle, by which the first and second locking levers engage with each other (par. 87).); a closer driver configured to move the striker from the second position to the first position (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0038]; [0042]-[0045]; [0047]; [0058]-[0059]; [0063]-[0066]; [0076]; [0086]-[0087];  figures 1-15; Furthermore, the front locking member 6 and the rear locking member 7 are configured so as to engage with the vehicle body 1 in order to retain the slide door 2 in a closed state (including a fully -closed state and a partially closed state). More specifically, as illustrated in FIG. 5, each of the front locking member 6 and the rear locking member 7 includes a latch 11 and a pawl 12. The latch 11 of each of the front locking member 6 and the rear locking member 7 is configured so as to be engageable with a striker 13, which is fixed on the vehicle body 1, in order to retain the slide door 2 to be in the closed state relative to the vehicle body 1. More specifically, the slide door 2 is closed in a manner where the latch 11 is rotated so as to engage with the striker 13, and simultaneously, the pawl 12 prevents the latch 11 from being rotated (i.e. the pawl 12 locks the latch 11 so as not to be rotated), thereby retaining the slide door 2 to be in the closed state relative to the vehicle body 1….. When the pawl 12 is moved in response to a force transmitted thereto from the remote controller 5 in order to release the detent of the latch 11, the latch 11 is rotated by a biasing force of a return spring to an initial position, which releases the engagement between the latch 11 and the striker 13. As a result, the slide door 2 is turned to be a state where the slide door 2 is openable relative to the vehicle body 1. (par. 30). Then, when the latch 11 is released from the pawl 12, so that the larch 11 is allowed to be rotated (step S11), thereby popping up the slide door 2 (par. 59). As illustrated in FIG. 2, a release actuator 16, which serves a release device, is attached on the door inner panel 2b so as to be positioned in the space S2……..Furthermore, a locking actuator 17, which serves a switching drive device, is supported at the remote controller 5. The locking actuator 17 is configured so as to switch a state of the slide door 2 between a locked state and an unlocked state (par. 31).); and a release driver configured to release an engagement of the hook with the striker (Matsumoto et al. US 20110154740 abstract; paragraph [0007]; [0026]-[0027]; [0030]-[0032]; [0038]; [0042]-[0045]; [0047]; [0058]-[0059]; [0063]-[0066]; [0076]; [0086]-[0087];  figures 1-15; Furthermore, the front locking member 6 and the rear locking member 7 are configured so as to engage with the vehicle body 1 in order to retain the slide door 2 in a closed state (including a fully -closed state and a partially closed state). More specifically, as illustrated in FIG. 5, each of the front locking member 6 and the rear locking member 7 includes a latch 11 and a pawl 12. The latch 11 of each of the front locking member 6 and the rear locking member 7 is configured so as to be engageable with a striker 13, which is fixed on the vehicle body 1, in order to retain the slide door 2 to be in the closed state relative to the vehicle body 1. More specifically, the slide door 2 is closed in a manner where the latch 11 is rotated so as to engage with the striker 13, and simultaneously, the pawl 12 prevents the latch 11 from being rotated (i.e. the pawl 12 locks the latch 11 so as not to be rotated), thereby retaining the slide door 2 to be in the closed state relative to the vehicle body 1….. When the pawl 12 is moved in response to a force transmitted thereto from the remote controller 5 in order to release the detent of the latch 11, the latch 11 is rotated by a biasing force of a return spring to an initial position, which releases the engagement between the latch 11 and the striker 13. As a result, the slide door 2 is turned to be a state where the slide door 2 is openable relative to the vehicle body 1. (par. 30). Then, when the latch 11 is released from the pawl 12, so that the larch 11 is allowed to be rotated (step S11), thereby popping up the slide door 2 (par. 59). As illustrated in FIG. 2, a release actuator 16, which serves a release device, is attached on the door inner panel 2b so as to be positioned in the space S2……..Furthermore, a locking actuator 17, which serves a switching drive device, is supported at the remote controller 5. The locking actuator 17 is configured so as to switch a state of the slide door 2 between a locked state and an unlocked state (par. 31).).
However the combination of Matsumoto et al., Van Gastel and Pronger et al. do teach the locking device with a striker but the combination of Matsumoto et al., Van Gastel and Pronger et al. do not explicitly teach a hook configured to lock the striker that is disposed in the first position.
Bishop et al. teach a hook configured to lock the striker that is disposed in the first position (Bishop et al. US 20050156447; paragraph [0005]; [0015]; [0028]; figures 2-6; The catch 39 has a hook part 45, which is in hook engagement with the locking striker 43, when the decklid 29 is locked to the body 27. The catch 39 is movable between a first position at which the hook part 45 is in hook engagement with the locking striker 43, as shown in FIG. 2, and a second position at which the hook part 45 is in disengagement with the locking striker 43 (par. 28).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Matsumoto et al., Van Gastel and Pronger et al. with Bishop et al. by comprising the teaching of Bishop et al. into the system of Matsumoto et al., Van Gastel and Pronger et al.. The motivation to combine these arts is to provide a hook part from Bishop et al. reference into Matsumoto et al., Van Gastel and Pronger et al. reference for securing the striker.
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6, none of the prior arts of record singularly or combination, teaches or fairly suggest the features present in the claim 6 "The opening and closing system according to claim 5, further comprising: an illuminance sensor configured to detect an illuminance on the periphery of the vehicle body, wherein the lamp comprises an indicator lamp provided on the vehicle door, and wherein the control device is configured to: in a case an illuminance detected by the illuminance sensor is less than a predetermined illuminance, switch on the foot lamp; and  in a case the illuminance detected by the illuminance sensor is equal to or greater than the predetermined illuminance, switch on the indicator lamp.".
Prior arts of record fail to disclose “The opening and closing system according to claim 5, further comprising: an illuminance sensor configured to detect an illuminance on the periphery of the vehicle body, wherein the lamp comprises an indicator lamp provided on the vehicle door, and wherein the control device is configured to: in a case an illuminance detected by the illuminance sensor is less than a predetermined illuminance, switch on the foot lamp; and  in a case the illuminance detected by the illuminance sensor is equal to or greater than the predetermined illuminance, switch on the indicator lamp.”.  However upon consideration of the claim invention, there is no reasoning to combine the applied references to arrive in the context of the claim invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG D TRAN whose telephone number is (408)918-7546.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG D TRAN/Examiner, Art Unit 2683                                                                                                                                                                                                        
/KERRI L MCNALLY/Primary Examiner, Art Unit 2683